Citation Nr: 1215417	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-27 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION


The Veteran served on active duty from October 2000 to February 2001, and from September 2001 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Louisville, Kentucky.

The Board acknowledges that the Veteran's representative has asserted that the issue on appeal should be construed more broadly to include service connection for anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this particular case, however, the Board notes that the issue of entitlement to service connection for anxiety was separately adjudicated by way of an unappealed March 2007 rating decision, and that the decision became final.  Therefore, that claim could only be reconsidered if a determination was made that new and material evidence has been received sufficient to reopen the claim.  Given that such a question is jurisdictional in nature, see Barnett v. Brown, 8 Vet. App. 1 (1995), the Board finds that the matter is more appropriately referred to the agency of original jurisdiction (AOJ), rather than considered herein.

Accordingly, the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for anxiety is referred to the AOJ for appropriate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty in the Army from October 2000 to February 2001, and from September 2001 to October 2006.  He claims that he has PTSD as a result of incidents from his service with the 502nd Engineer Company in Iraq in 2003 that occurred during main station Euphrates River security patrols and weekly rotations at the Arlington CEA/ASP, involving incoming small arms fire, RPG attacks, suicide bombers, and grenade attacks.  See Stressor Statement, November 2009.  The Veteran has also reported "rolling over" dead bodies of children, and that a fellow soldier, Sgt. A., was shot by a sniper on one occasion when they were taking trash to a dump (it is not entirely clear whether the Veteran intended to report that Sgt. A. was killed or wounded in action)   See Stressor Statement, November 2009; VA Examination report, November 2010.

The Veteran was provided with VA examinations in December 2006 and November 2010.  The most recent November 2010 VA examination report reflects that the Veteran reported that he had received mental health treatment at Pathways with a counselor named F., and at the Vet Center (and that he spoke informally with a psychologist at work).  None of these records, however, have been associated with the claims file.  Based thereon, the Board finds that a remand is necessary so that the Veteran may be provided with an opportunity to identify any outstanding, relevant treatment records from Pathways and the Vet Center, and so that any such identified records may be requested by the RO and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any outstanding, relevant treatment records from Pathways and the Vet Center relating to the Veteran's claimed PTSD dated from October 2006 to present.  To that end, provide the Veteran with a Form 21-4142 for his signature.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Then, perform any additional development deemed necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



